Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 8, and 14 have been amended.
Claim 2 has been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardoza et al. (US PGPub 2013/0297347 A1) in view of Irani et al (US PGPub 2011/0320984 A1)
In regards to claims 1, 8, Cardoza discloses (Claim 1) a system for automatically displaying related entities in an electronic medical record, the system comprising; (Claim 8) a computer program product for automatically displaying related medical entities in an electronic medical record, the computer program product comprising a computer readable storage medium, the computer readable storage medium comprising computer executable instructions, wherein the computer readable storage medium comprises instructions to: 
	(Claims 1 and 8)
a user interface device; 
a memory; and 
a processor coupled with the user interface device and the memory, and the processor configured to: 
(Claim 1) retrieve electronic medical records of a patient;
(Claim 1) display, via a user interface a plurality of medical problems described in the medical records, wherein the plurality of medical problems are described in non-standardized terms;
determine concept unique identifiers for the non-standardized terms;
determine relationships between concept unique identifiers;
determine standardized terms for the plurality of medical problems based at least in part on the concept unique identifiers and the relationships between the concept unique identifiers;
(Claim 1) display a plurality of medications described in the medical records;
receive a selection of a medical problem via the first user interface; 
(Claim 1) identify one or more medications from the plurality of medications that are related to the medical problem that is selected records, wherein the identification of the one or more medications is based at least in part on detection of a relationship between a standardized term, from the determined standardized terms, of the medical problem and the one or more medications by lexical semantic analysis of the electronic medical records by a machine learning model, wherein the machine learning model is trained on training data comprised of practice-based temporal diagnostic and treatment data; and
(Claim 1) in response to receiving the selection, cause the user interface to highlight the selected medical problem, the related one or more medications displayed via the second user interface section that the representations of events when the related one or more medication were prescribed to the patient, […].
(Claim 8) retrieve electronic medical records of a patient;
(Claim 8) display, via user interface a plurality of medical entities described in the medical records, wherein the plurality of medical problems are described in non-standardized terms;
determine concept unique identifiers for the non-standardized terms;
determine relationships between the concept unique identifiers;
determine standardized terms for the plurality of medical problems based at least in part on the concept unique identifiers and the relationships between the concept unique identifiers;
(Claim 8) display, via a user interface, a plurality of medical entities described in the medical records;
(Claim 8) receive a selection of a first medical entity via the first user interface section;
(Claim 8) identify, from the plurality of medical entities, one or more second medical entities that are related to the first medical entity that is selected based at least in part on the determined standardized terms; and
in response to receiving the selection, cause the user interface to highlight related one or more second medical entities displayed via the second user interface section that the representations of events when the related one or more second medical entities were prescribed to the patient, […].
Cardoza discloses a system and method for maintaining an electronic health record (HER) for a patient, wherein the system and the record it maintains includes a plurality of medical facts and medical information for the patient, such as, but not limited to, current diagnosis, current and historical medical information about the patient, conditions, medications, allergies, interactions, procedures, and etc.  Cardoza discloses that the system allows a user to quickly and efficiently look up information about a patient and to enter information about the patient so as to further allow the system to identify any medical conditions the patient may have and to present or make the user aware (i.e. highlight) of pertinent information concerning the patient’s well-being, such 
(For support see: ¶ 64, 65, 70, 71, 76, 77, 78, 79, 95, 96, 98, 99, 113, 127, 128, 130, 195, 228)
With regards to, “…, wherein the identification of the one or more medications is based at least in part on detection of a relationship between the medical problem and the one or more medications by lexical semantic analysis of the electronic medical records by a machine learning model, wherein the machine learning model is trained on training data comprised of practice-based temporal diagnostic and treatment data,” (emphasis added and using claim 1 as the representative claim) the Examiner asserts that Cardoza discloses that the system is configured to store information using ontology relationships in order to allow a user of the system to identify a medication based on the fact that the medication has been linked to a particular medical problem, thereby allowing a user to identify the correct medication for a particular problem and not a medication for a completely different medical problem that a patient has or that would not provide an help with resolving the identified medical problem.  To put it simply, if a patient has a simple headache (and not other underlying conditions) the system has linked acetaminophen as the medication to use to address a headache and not Benadryl since Benadryl is typically used to address allergic reactions and not headaches.  However, the system of Cardoza is also flexible enough to allow for a plurality of different links to be made that further associates medications, current medical problem, and the patient’s medical history in order to identify medications that, although have been identified to address the current medical issue, should not be Cardoze discloses that this process can be performed by machine learning that has been trained using diagnostic and treatment data as the system is designed to include adaptive learning for comparing the instant information against known medical information in order to provide a diagnosis that is further based on a semantic analysis of the information.
(For support see:  ¶ 78, 80, 90, 95, 96, 113, 123, 134, 135, 184, 193, 194) 
With regards to:
display, via  user interface a plurality of medical problems described in the medical records, wherein the plurality of medical problems are described in non-standardized terms;
determine concept unique identifiers for the non-standardized terms;
determine relationships between concept unique identifiers;
determine standardized terms for the plurality of medical problems based at least in part on the concept unique identifiers and the relationships between the concept unique identifiers;
identify one or more medications from the plurality of medications that are related to the medical problem that is selected records, wherein the identification of the one or more medications is based at least in part on detection of a relationship between a standardized term, from the determined standardized terms, of the medical problem and the one or more medications by lexical semantic analysis of the electronic medical records by a machine learning model, wherein the machine learning model is trained on training data comprised of practice-based temporal diagnostic and treatment data,
the Examiner asserts that Cardoza discloses that a free-form, natural language, and the like format can be used to describe a medical problem and that the system extracts and analyzes the format in order to identify and extract key terms and identify corresponding standardized terms (¶ 65, 70, 79, 112 wherein standardized terms are used by the system to compare the information found in the record with what is known in the medical field in order to allow the system to understand the patient’s record and properly analyze the record in order to provide a recommendation, e.g., “heart attack” is extracted, identified, and associated with the standardized phrase of “acute myocardial infraction” or “ICD-9 410.”).
Finally, with regards to the plurality of interfaces, Cardoza discloses a computerized system and method of performing the disclosed invention and, more specifically, discloses that the information is displayed across various GUI’s.  More specifically, Cardoza discloses a wide arrangement of separate GUI’s that each provide specific type of information, such as, but not limited to, medical problems associated with a patient, medications for the patient, a timeline of when medications were prescribed, and highlighting events when medications were prescribed.  Finally, with regard to “timeline,” the Examiner asserts that “timeline” is a broad concept and the invention, as claimed, fails to provide any level of specificity of what the timeline is Cardoza.
(For support see: Fig. 2 – 5 (and corresponding sections in the specification describing the figures); ¶ 66, 77, 78, 177, 178, 193, 194, 195 wherein the information inputted into the record can be performed any number of well-known methodologies, such as, but not limited to, drop-down boxes, so as to allow the user to enter information about the problem associated with the patient, as well as having the system display to the user medications that the patient is currently taking, any allergies the patient may have, medications that should be taken (e.g., to treat the condition) and those that should not be taken (e.g., interaction with another medication), and reasons why the medication is being provided), i.e. in the broadest reasonable interpretation the system is highlighting (which the state of the art has defined as emphasizing, pointing out, calling to attention, and the like) relevant or important information about a patient, e.g. when medication was prescribed.  Further still, the system is also configured to provide alerts, i.e. another form of highlighting, of when medications were prescribed to a patient during specific events and further highlights if there are or would be negative interactions or contradiction of medications/treatment that the patient is currently taken with medication previously prescribed or will be prescribed.)
Cardoza discloses a system and method wherein a medical problem 420 (Fig. 4) is selected and highlighted.  Additionally, as was explained in the rejection, Cardoza already discloses that information is, in the broadest reasonable interpretation, highlighted as the system conveys to a user of the system medical problem information, medications, and events for prescribing the medication as the system, in response to actions taken by a user, is highlighting or making this information stand out to the user.  However, in light of Figure 5 of the applicant’s drawings, it appears that what the applicant is attempting to convey is that a user selects a medication problem, the medical problem is then highlighted to stand out amongst other medical problems. This, in turn, results in the system highlighting the medication that corresponds to the selected and highlighted medical problem amongst a list of medications so that the user can quickly see the association between the medical problem and medication. The system then performs the same action for the event.  As a result, Cardoza fails to explicitly disclose whether it is old and well-known to make a selection and highlight the selection amongst a menu/list of possible selections, providing a sub-menu/sub-list that corresponds to the selection, allowing the user to make an additional selection within the sub-menu/sub-list, and provide a third sub-menu/sub-list that corresponds to the selection made in the second sub-menu/sub-list, which, in turn, corresponds to the first selection made in the first menu/list.  Simply put, Cardoza does not disclose the aforementioned methodology of drilling down through information.
To be more specific, Cardoza fails to explicitly disclose:
(Claim 1) in response to receiving the selection, cause the user interface to highlight the selected medical problem, the related one or more medications displayed via the second user interface section that the representations of events when the related one or more medication were prescribed to the patient, wherein the highlighting causes the selected medical problem and the related one or more medications to be visually distinct from a balance of the plurality of medical problems and the plurality of medications based on the highlighting.
(Claim 8) in response to receiving the selection, cause the user interface to highlight related one or more second medical entities displayed via the second user interface section that the representations of events when the related one or more second medical entities were prescribed to the patient, wherein the highlighting causes the related one or more medical entities to be visually distinct from a balance of the plurality of medical entities.
First, the Examiner asserts that the claimed drilldown process is a separate process that is not affected by the information itself, i.e. medical information, and regardless of what the information contained within the lists the drilldown process would be performed in the same exact manner, i.e. a first selection is made in a first list which results in a second list that corresponds to the first selection and a third list is provided which corresponds to a selection made in the second list.  One of ordinary skill in the art looking upon the teachings of Cardoza, as discussed above, would have found that Cardoza discloses a drilldown process (¶ 219), but fails to represent the drilldown process as discussed above.  In other words, although Cardoza allows selections to be made and presented to the user in order to allow a user to drilldown through a pool of Cardoza discloses an alternate drilldown methodology.
With that said, Irani teaches a drilldown process where selections made in a first list results in a second list to be provided to a user that corresponds to the selection and further allowing a second selection to be made in the second list in order to provide a third list that corresponds to the second selection (Fig. 5, 7, 8).  Irani teaches that this particular and alternate drilldown process is well-known in the art and one of ordinary skill in the art looking upon the teachings of Irani would have found it obvious that there are many different types of drilldown techniques that can be used and that the drilldown process of Irani can be substituted for the drilldown process of Cardoza while still achieving the same end result of providing a response that corresponds through selections made by a user.  Additionally, as was discussed above, the information itself does not affect this drilldown process and one of ordinary skill in the art would have found that when the relied teachings of Irani are incorporated into Cardoza it would have been obvious that the information contained therein would have to coincide with the environment that it is being incorporated in, i.e. the information would be medical information.  To support this, the Examiner has provided numerous additional references (see PTO-892 Notice of References Cited; Note: this concept is also covered by Irani) in order to highlight the fact that the described drilldown process can be applied to various different environments having information that corresponds to their respective environments while demonstrating that the drilldown process is unaffected despite the information contained therein is different.
Irani, for the alternate drilldown process that does not use the cascading process, disclosed by Cardoza.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claims 2, 9, the combination Cardoza and Irani discloses
(Claim 9) the computer program product of claim 8 wherein, the first medical entity is a medical problem selected from a set of medical problems associated with the patient, and the one or more second medical entities that are highlighted comprise a subset of medications from a list of medications prescribed to said patient. 
(¶ 66, 77, 78, 177 wherein the information inputted into the record can be performed any number of well-known methodologies, such as, but not limited to, drop-down boxes, so as to allow the user to enter information about the problem associated with the patient, as well as having the system display to the user medications that the patient is currently taking, any allergies the patient may have, medications that should be taken (e.g., to treat the condition) and those that should not be taken (e.g., interaction with another medication), and reasons why the medication is being provided))
In regards to claims 3, 4, 10, and 11, the combination Cardoza and Irani discloses
(Claim 3) the system of claim 1, wherein the one or more medications related to the medical problem are identified based on an entity-relation-score of the one or more medications being above a predetermined threshold;
(Claim 4) the system of claim 3, wherein the processor is configured to compute the entity- relation-score between the medical problem and a medication by: generating an association score matrix for the medical problem and the medication; aggregating the association score matrix for the medical problem and the medication into a single vector of association scores; and computing the entity-relation-score based on the single vector of association scores; 
(Claim 10) the computer program product of claim 8, wherein the one or more second entities are identified based on an entity-relation-score of the one or more second entities being above a predetermined threshold; 
(Claim 11) the computer program product of claim 10, wherein computer readable storage medium comprises instructions to compute the entity-relation-score between the first medical entity and a second medical entity from the one or more second medical entities by: generating an association score matrix for the first medical entity and the second medical entity; aggregating the association score matrix for the first medical entity and the second medical entity into a single vector of association scores; and computing the entity-relation-score based on the single vector of association scores;
 (¶ 77, 78, 79, 96, 113, 127, 128, 130, 195 wherein the system is trained to analyze the patient record, which includes a description of their condition, medications to treat their condition, and any negative interactions with medication, in order to identify and recommend an action (prescribe a particular medication, procedure, or etc.) to treat the condition.  This is accomplished by providing the information to the system, training the system, and having the system analyze the information in order to determine the most likely or solution with the most probable desired outcome, i.e. recommendation to the clinician to treat the condition.  Cardoza discloses that this is performed by having the system analyze and determine relationships between the relevant medical facts/information and probability determinations.  In other words, a recommendation having a high probability of success is a recommendation that the system has determined to have a high score for treating the condition, wherein probability is based on a scale of 0 – 100%.). 
In regards to claims 5, 12, the combination Cardoza and Irani discloses
(Claim 5) the system of claim 4, wherein the association score matrix comprises an association score for each pair of standardized terms from a first plurality of standardized terms and a second plurality of standardized terms, the first plurality of standardized terms being standardized terms for the medical problem, and the second plurality of standardized terms being standardized terms for the medication;
(Claim 12) the computer program product of claim 11, wherein the association score matrix comprises an association score for each pair of standardized terms from a first plurality of standardized terms and a second plurality of standardized terms, the first 
(Regarding the determinations/analysis/computations, see the discussion provided above.  With that said, see ¶ 65, 70, 79, 112 wherein standardized terms are used by the system to compare the information found in the record with what is known in the medical field in order to allow the system to understand the patient’s record and properly analyze the record in order to provide a recommendation.). 
In regards to claims 6, the combination Cardoza and Irani discloses the system of claim 1 wherein, the processor is further configured to: identify one or more laboratory procedures related to the medical problem; and in response to receiving the selection of the medical problem, highlight the related one or more laboratory procedures displayed via the user interface (¶ 70, 78, 95, 100, 230 wherein the record further maintains and provides to a user the patient’s laboratory tests, results, procedures performed, diagnoses, and planned treatment, which assists the user with better understanding the patient’s medical history, current condition, and what has, is, or should be done to treat the condition.). 
In regards to claim 7, the combination Cardoza and Irani discloses the system of claim 1, the processor is further configured to: identify one or more medical procedures related to the medical problem; and in response to receiving the selection of the medical problem, highlight the related one or more medical procedures displayed via the user interface (¶ 70, 78, 95, 100, 230 wherein the record further maintains and provides to a user the patient’s laboratory tests, results, procedures performed, diagnoses, and planned treatment, which assists the user with better understanding the patient’s medical history, current condition, and what has, is, or should be done to treat the condition.). 
In regards to claim 13, the combination Cardoza and Irani discloses the system the computer program product of claim 8, wherein the first medical entity is a medical problem and the one or more second medical entities are selected from the group consisting of medications, laboratory procedures, and medical procedures;
(¶ 70, 78, 95, 100, 230 wherein the record further maintains and provides to a user the patient’s laboratory tests, results, procedures performed, diagnoses, and planned treatment, which assists the user with better understanding the patient’s medical history, current condition, and what has, is, or should be done to treat the condition). 
In regards to claim 14, Cardoza discloses a computer-implemented method for automatically displaying related medical entities in an electronic medical record system, the method comprising: 
retrieving electronic medical records of a patient, wherein the electronic medical records include non-standardized terms of a plurality of medical entities;
determining concept unique identifiers for the non-standardized terms;
determining relationships between the concept unique identifiers;
determining standardized terms for the plurality of medical entities based at least in part on the concept unique identifiers and the relationships between the concept unique identifiers;
from the plurality of medical entities and, and via a second user interface section, a second list of second medical entities; 
receiving a selection of a first medical entity via the first user interface section; 
displaying, via a user interface a plurality of medical entities described in the medical records;
identifying one or more second medical entities that are related to the first medical entity that is selected based at least in part on a determined standardized term of the first medical entity; and
in response to receiving the selection, highlighting the one or more second medical entities displayed via the second user interface section and highlighting the representations of events when the related one or more second medical entities were prescribed to the patient, […].
Cardoza discloses a system and method for maintaining an electronic health record (HER) for a patient, wherein the system and the record it maintains includes a plurality of medical facts and medical information for the patient, such as, but not limited to, current diagnosis, current and historical medical information about the patient, conditions, medications, allergies, interactions, procedures, and etc.  Cardoza discloses that the system allows a user to quickly and efficiently look up information about a patient and to enter information about the patient so as to further allow the system to identify any medical conditions the patient may have and to present or make the user aware (i.e. highlight) of pertinent information concerning the patient’s well-being, such 
(For support see: ¶ 64, 65, 70, 71, 76, 77, 78, 79, 95, 96, 98, 99, 113, 127, 128, 130, 195, 228)
With regards to, “…, wherein the identification of the one or more medications is based at least in part on detection of a relationship between the medical problem and the one or more medications by lexical semantic analysis of the electronic medical records by a machine learning model, wherein the machine learning model is trained on training data comprised of practice-based temporal diagnostic and treatment data,” (emphasis added and using claim 1 as the representative claim) the Examiner asserts that Cardoza discloses that the system is configured to store information using ontology relationships in order to allow a user of the system to identify a medication based on the fact that the medication has been linked to a particular medical problem, thereby allowing a user to identify the correct medication for a particular problem and not a medication for a completely different medical problem that a patient has or that would not provide an help with resolving the identified medical problem.  To put it simply, if a patient has a simple headache (and not other underlying conditions) the system has linked acetaminophen as the medication to use to address a headache and not Benadryl since Benadryl is typically used to address allergic reactions and not headaches.  However, the system of Cardoza is also flexible enough to allow for a plurality of different links to be made that further associates medications, current medical problem, and the patient’s medical history in order to identify medications that, although have been identified to address the current medical issue, should not be Cardoze discloses that this process can be performed by machine learning that has been trained using diagnostic and treatment data as the system is designed to include adaptive learning for comparing the instant information against known medical information in order to provide a diagnosis that is further based on a semantic analysis of the information.
(For support see:  ¶ 78, 80, 90, 95, 96, 113, 123, 134, 135, 184, 193, 194) 
With regards to:
retrieving electronic medical records of a patient, wherein the electronic medical records include non-standardized terms of a plurality of medical entities;
determining concept unique identifiers for the non-standardized terms;
determining relationships between the concept unique identifiers;
determining standardized terms for the plurality of medical entities based at least in part on the concept unique identifiers and the relationships between the concept unique identifiers;
identifying one or more second medical entities that are related to the first medical entity that is selected based at least in part on a determined standardized term of the first medical entity,
Cardoza discloses that a free-form, natural language, and the like format can be used to describe a medical problem and that the system extracts and analyzes the format in order to identify and extract key terms and identify corresponding standardized terms (¶ 65, 70, 79, 112 wherein standardized terms are used by the system to compare the information found in the record with what is known in the medical field in order to allow the system to understand the patient’s record and properly analyze the record in order to provide a recommendation, e.g., “heart attack” is extracted, identified, and associated with the standardized phrase of “acute myocardial infraction” or “ICD-9 410.”).
Finally, with regards to the plurality of interfaces, Cardoza discloses a computerized system and method of performing the disclosed invention and, more specifically, discloses that the information is displayed across various GUI’s.  More specifically, Cardoza discloses a wide arrangement of separate GUI’s that each provide specific type of information, such as, but not limited to, medical problems associated with a patient, medications for the patient, a timeline of when medications were prescribed, and highlighting events when medications were prescribed.  Finally, with regard to “timeline,” the Examiner asserts that “timeline” is a broad concept and the invention, as claimed, fails to provide any level of specificity of what the timeline is limited to or supposed to encompass.  Accordingly, the Examiner asserts that providing a historical record of when medications have been provided is equivalent to a timeline as it is providing a detailed historical record of medications that have been provided to the patient and when they have been provided or if they are still on the medication so as Cardoza.
(For support see: Fig. 2 – 5 (and corresponding sections in the specification describing the figures); ¶ 66, 77, 78, 177, 178, 193, 194, 195 wherein the information inputted into the record can be performed any number of well-known methodologies, such as, but not limited to, drop-down boxes, so as to allow the user to enter information about the problem associated with the patient, as well as having the system display to the user medications that the patient is currently taking, any allergies the patient may have, medications that should be taken (e.g., to treat the condition) and those that should not be taken (e.g., interaction with another medication), and reasons why the medication is being provided), i.e. in the broadest reasonable interpretation the system is highlighting (which the state of the art has defined as emphasizing, pointing out, calling to attention, and the like) relevant or important information about a patient, e.g. when medication was prescribed.  Further still, the system is also configured to provide alerts, i.e. another form of highlighting, of when medications were prescribed to a patient during specific events and further highlights if there are or would be negative interactions or contradiction of medications/treatment that the patient is currently taken with medication previously prescribed or will be prescribed.)
Cardoza discloses a system and method wherein a medical problem 420 (Fig. 4) is selected and highlighted.  Additionally, as was explained in the rejection, Cardoza already discloses that information is, in the broadest reasonable interpretation, Figure 5 of the applicant’s drawings, it appears that what the applicant is attempting to convey is that a user selects a medication problem, the medical problem is then highlighted to stand out amongst other medical problems. This, in turn, results in the system highlighting the medication that corresponds to the selected and highlighted medical problem amongst a list of medications so that the user can quickly see the association between the medical problem and medication. The system then performs the same action for the event.  As a result, Cardoza fails to explicitly disclose whether it is old and well-known to make a selection and highlight the selection amongst a menu/list of possible selections, providing a sub-menu/sub-list that corresponds to the selection, allowing the user to make an additional selection within the sub-menu/sub-list, and provide a third sub-menu/sub-list that corresponds to the selection made in the second sub-menu/sub-list, which, in turn, corresponds to the first selection made in the first menu/list.  Simply put, Cardoza does not disclose the aforementioned methodology of drilling down through information.
To be more specific, Cardoza fails to explicitly disclose:
in response to receiving the selection, highlighting the one or more second medical entities displayed via the second user interface section and highlighting the representations of events when the related one or more second medical entities were prescribed to the patient, […]
Cardoza, as discussed above, would have found that Cardoza discloses a drilldown process (Cardoza – ¶ 219), but fails to represent the drilldown process as discussed above.  In other words, although Cardoza allows selections to be made and presented to the user in order to allow a user to drilldown through a pool of information in order to obtain a result that is based on selections that were made, Cardoza discloses an alternate drilldown methodology.
With that said, Irani teaches a drilldown process where selections made in a first list results in a second list to be provided to a user that corresponds to the selection and further allowing a second selection to be made in the second list in order to provide a third list that corresponds to the second selection (Fig. 5, 7, 8).  Irani teaches that this particular and alternate drilldown process is well-known in the art and one of ordinary skill in the art looking upon the teachings of Irani would have found it obvious that there are many different types of drilldown techniques that can be used and that the drilldown process of Irani can be substituted for the drilldown process of Cardoza while still achieving the same end result of providing a response that corresponds through selections made by a user.  Additionally, as was discussed above, the information itself does not affect this drilldown process and one of ordinary skill in the art would have Irani are incorporated into Cardoza it would have been obvious that the information contained therein would have to coincide with the environment that it is being incorporated in, i.e. the information would be medical information.  To support this, the Examiner has provided numerous additional references (see PTO-892 Notice of References Cited; Note: this concept is also covered by Irani) in order to highlight the fact that the described drilldown process can be applied to various different environments having information that corresponds to their respective environments while demonstrating that the drilldown process is unaffected despite the information contained therein is different.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of a drilldown process that cascades to additional lists that corresponds to selections made in a previous list, as taught by Irani, for the alternate drilldown process that does not use the cascading process, disclosed by Cardoza.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 15, the combination of Cardoza and Irani discloses the computer-implemented method of claim 14, wherein the first medical entity is a medical problem selected from the first list of entities that comprises a list of medical problems associated with a patient, and the one or more second medical entities that are 
 (¶ 66, 77, 78, 177 wherein the information inputted into the record can be performed any number of well-known methodologies, such as, but not limited to, drop-down boxes, so as to allow the user to enter information about the problem associated with the patient, as well as having the system display to the user medications that the patient is currently taking, any allergies the patient may have, medications that should be taken (e.g., to treat the condition) and those that should not be taken (e.g., interaction with another medication), and reasons why the medication is being provided)). 
In regards to claim 16, the combination of Cardoza and Irani discloses the computer-implemented method of claim 15, wherein the one or more second medical entities includes a medication that is prescribed to the patient for off-label use (¶ 82, 96, 138, 207, 208, 226 wherein the system is trained to maintain and review all medical literature, including alternative hypotheses and manually entered information, to determine how to treat the patient and, as was discussed, the information also contains information pertaining to what medications should not be used together due to negative interactions, as well as what medication to not provide to the patient based on their medical record.  The Examiner asserts that based on this knowledgebase the system is able to determine what medication to provide to a patient based on the information known in the medical field and the patient’s record.  For example, aspirin is primarily known to treat fever, aches, and so forth, however, medical literature has also discovered that aspirin can also be used to treat for other unintended conditions, e.g., lower the risk of heart attack, clot-related strokes, and other blood flow problems.  As a result, since the system is able to determine that the patient has a heart condition (¶ 65) and because the system has access to their entire medical record in addition to medical literature, facts about the medication (in order to determine undesirable interactions, see ¶ 77, 78),  alternative hypotheses, and manually entered annotations the system is able to determine all medications that should be able to treat a patient who had a heart attack regardless of whether medication was originally intended to treat a heart attack, as in the case with aspirin.). 
In regards to claims 17 and 18, the combination of Cardoza and Irani discloses
(Claim 17) the computer-implemented method of claim 14, wherein the one or more second entities are identified based on an entity-relation-score of the one or more second entities being above a predetermined threshold; 
(Claim 18) the computer-implemented method of claim 17, further comprising computing the entity-relation-score between the first medical entity and a second medical entity from the one or more second medical entities by: generating an association score matrix for the first medical entity and the second medical entity; aggregating the association score matrix for the first medical entity and the second medical entity into a single vector of association scores; and computing the entity-relation-score based on the single vector of association scores
(¶ 77, 78, 79, 96, 113, 127, 128, 130, 195 wherein the system is trained to analyze the patient record, which includes a description of their condition, medications to treat their condition, and any negative interactions with medication, in order to identify and recommend an action (prescribe a particular medication, procedure, or etc.) to treat the condition.  This is accomplished by providing the information to the system, training the system, and having the system analyze the information in order to determine the most likely or solution with the most probable desired outcome, i.e. recommendation to the clinician to treat the condition.  Cardoza discloses that this is performed by having the system analyze and determine relationships between the relevant medical facts/information and probability determinations.  In other words, a recommendation having a high probability of success is a recommendation that the system has determined to have a high score for treating the condition, wherein probability is based on a scale of 0 – 100%.). 
In regards to claim 19, the combination of Cardoza and Irani discloses the computer-implemented method of claim 18, wherein the association score matrix comprises an association score for each pair of standardized terms from a first plurality of standardized terms and a second plurality of standardized terms, the first plurality of standardized terms being standardized terms for the first medical entity, and the second plurality of standardized terms being standardized terms for the second medical entity
 (Regarding the determinations/analysis/computations, see the discussion provided above.  With that said, see ¶ 65, 70, 79, 112 wherein standardized terms are used by the system to compare the information found in the record with what is known in the medical field in order to allow the system to understand the patient’s record and properly analyze the record in order to provide a recommendation.). 
In regards to claim 20, the combination of Cardoza and Irani discloses the computer-implemented method of claim 14, wherein the first medical entity is a medical problem and the one or more second medical entities are selected from the group consisting of medications, laboratory procedures, and medical procedures
 (¶ 70, 78, 95, 100, 230 wherein the record further maintains and provides to a user the patient’s laboratory tests, results, procedures performed, diagnoses, and planned treatment, which assists the user with better understanding the patient’s medical history, current condition, and what has, is, or should be done to treat the condition). 
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Claim Objections
The objection to the claims has been withdrawn due to amendments.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Morsch et al. (US Patent 9,946,846 B2); Zak et al. (US Patent 7,987,102 B2); Simon Liu (Enabling Electronic Healthcare Information Exchange) – which are directed towards converting medical information into standardized medical terms
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/25/2021